     Case 5:19-cv-01852-DSF-JDE Document 17 Filed 07/16/20 Page 1 of 1 Page ID #:1044




 1                                                                JS-6
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                    EASTERN DIVISION
11     DANIEL TREJO,                          ) Case No. 5:19-cv-01852-DSF (JDE)
                                              )
12                       Petitioner,          )
                                              ) JUDGMENT
13                        v.                  )
                                              )
       RALPH DIAZ,                            )
14                                            )
                                              )
15                       Respondent.          )
16
17           Pursuant to the Order Accepting Findings and Recommendation of the
18     United States Magistrate Judge,
19           IT IS ADJUDGED that the operative Petition is denied and this action
20     is dismissed with prejudice.
21
22
       DATED: July 16, 2020
23
24                                         Honorable Dale S. Fischer
                                           UNITED STATES DISTRICT JUDGE
25
26
27
28
